COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-10-00180-CR


ERIC ANTOINE                                                      APPELLANT
HENDERSON

                                         V.

THE STATE OF TEXAS                                                     STATE


                                     ------------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                     ------------

                       MEMORANDUM OPINION1
                                     ------------

                                  I. Introduction

      In two issues, Appellant Eric Antoine Henderson appeals the revocation of

his deferred adjudication community supervision and his sentence of nine years’

confinement. We affirm.




      1
      See Tex. R. App. P. 47.4.
                       II. Factual and Procedural History

      Henderson was indicted for indecency with a child, and the trial court

placed him on deferred adjudication community supervision for five years and

imposed a $500 fine. After the State filed a petition to proceed to adjudication

and Henderson entered pleas of true to all six of the State’s allegations, the trial

court ordered a presentence investigation report, found Henderson guilty of the

original second-degree felony charge, and sentenced him to nine years’

confinement. This appeal followed.

                                 III. Discussion

      In his first issue, Henderson complains that the trial court abused its

discretion by revoking his deferred adjudication community supervision.        See

Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984).

      In a revocation proceeding, the State must prove by a preponderance of

the evidence that the defendant is the same individual who is named in the

judgment and order of community supervision and then must prove that the

defendant violated a term of community supervision as alleged in the motion to

revoke. Cobb v. State, 851 S.W.2d 871, 874 (Tex. Crim. App. 1993). A finding

of a single violation of community supervision is sufficient to support revocation.

Allbright v. State, 13 S.W.3d 817, 819 (Tex. App.—Fort Worth 2000, pet. ref’d).

And a plea of true, standing alone, is sufficient to support the revocation. Cole v.

State, 578 S.W.2d 127, 128 (Tex. Crim. App. 1979). Henderson pleaded true to

all six of the State’s allegations and gave additional testimony about these

                                         2
violations; therefore, the trial court did not abuse its discretion by revoking his

community supervision. We overrule Henderson’s first issue.

      In his second issue, Henderson contends that the trial court erred by

sentencing him to nine years’ confinement because he was clinically depressed

and hearing voices, arguing that sentencing a mentally ill defendant to nine

years’ confinement amounts to cruel and unusual punishment, that the

punishment is disproportionate, and that it violates the Eighth Amendment of the

United States Constitution and article 1, section 13 of the Texas constitution. But

Henderson did not raise these complaints about punishment at the time it was

imposed or in a motion for new trial. Therefore, he has preserved nothing for our

review. See Tex. R. App. P. 33.1; Kim v. State, 283 S.W.3d 473, 475 (Tex.

App.—Fort Worth 2009, pet. ref’d). We overrule Henderson’s second issue.

                                 IV. Conclusion

      Having overruled both of Henderson’s issues, we affirm the trial court’s

judgment.

                                                   PER CURIAM

PANEL: MCCOY, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 17, 2011




                                        3